DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-15 and 21-25 are pending in this Office Action.
	Claims 1-15, 21, 24, and 25 are amended.
	Claims 16-20 are canceled.
Response to Arguments – Prior Art Rejections
Applicant’s arguments with respect to claims 1, 12, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7, 9, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2008/0010118) in view of Hasek (US 2018/0041374).
	Regarding claims 1 and 21, Howell discloses an end-user device (Paragraph 4 illustrates a system for managing media content downloaded on a computing device), comprising:
	a processing system including a processor (Paragraph 23 illustrates one or more processors); and
	a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Paragraphs 23-25 illustrate that the one or more processors has access to a memory for storage of computer readable instructions), the operations comprising:
	downloading media content from a server to the end-user device (Paragraphs 14 and 26 illustrate downloading the media content from a server over a content delivery network).
	Howell fails to disclose communicating with the server via a first type of communication path to obtain permission to provide the media content, that is stored locally at the end-user -device, to a second end-user device; and responsive to obtaining the permission from the server, providing the media content to the second end-user device, the media content being provided from the end-user device to the second end-user device via a second type of communication path that is different from the first type of communication path.
	Hasek discloses communicating with the server via a first type of communication path to obtain permission to provide the media content, that is stored locally at the end-user -device, to a second end-user device (Figures 1A and 4 and paragraphs 37 and 69 illustrate communicating to a gateway 115 (i.e., server) for requesting access to content provided/hosted by a delivery network 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Hasek to Howell to disclose communicating with the server via a first type of communication path to obtain permission to provide the media content, that is stored locally at the end-user -device, to a second end-user device; and responsive to obtaining the permission from the server, providing the media content to the second end-user device, the media content being provided from the end-user device to the second end-user device via a second type of communication path that is different from the first type of communication path because it would have been common to provide some type of content sharing between user devices, wherein the use of two communication paths would have been useful to provide dedicated communication paths for different types of data, such as one communication path for command/control signals and a second communication path for delivering media content.
	Regarding claim 7, Howell as modified by Hasek discloses wherein the permission that is granted by the server permits the end-user device to provide to the second end-user device all of the media content (Hasek: Figures 1A and 4 and paragraphs 28, 40, and 71 illustrate that the content may be provided to the remote device 105 in response to the system determining that the remote device 105 is authorized to receive the content).
	Regarding claim 9, Howell as modified by Hasek discloses wherein the permission that is granted by the server is based upon a first identity of a first user associated with the end-user device and a second identity of a second user associated with the second end-user device (Hasek: Paragraphs 62 and 70 illustrate that the system may determine user authorization based on stored subscriber information such as information about the individuals that should have access to the content).
	Regarding claim 10, Howell as modified by Hasek discloses wherein the permission that is granted by the server is based upon a first application provided by a media content provider being installed on the end-user device and a second application provided by the media content provider being installed on the second end-user device (Hasek: Paragraph 75 illustrates the use of software applications for determining subscriber information for accessing the content).
Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2008/0010118), in view of Hasek (US 2018/0041374), and in further view of Baker (US 2020/0154943).
	Regarding claims 2 and 22, Howell as modified by Hasek fails to disclose wherein the first type of communication path comprises the Internet, and wherein the second type of communication path comprises a local area network, a near-field communication path, or a combination thereof.
	Baker discloses wherein the first type of communication path comprises the Internet, and wherein the second type of communication path comprises a local area network, a near-field communication path, or a combination thereof (Paragraph 57 illustrates that the request for the content may be transmitted through the internet while the camera may transmit the content through the LAN).
.
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2008/0010118), in view of Hasek (US 2018/0041374), in further view of Baker (US 2020/0154943), and in further view of Lemmons (US 2002/0059626).
	Regarding claims 3 and 23, Howell as modified by Hasek and Baker fails to disclose wherein the first type of communication path has a first data rate that is lower than a second data rate of the second type of communication path.
	Lemmons discloses wherein the first type of communication path has a first data rate that is lower than a second data rate of the second type of communication path (Figure 2 and paragraphs 26 and 27 illustrate that the bandwidth may be reduced for the communication channels/paths (i.e., first communication path) that are providing data services other than the video programs and giving more bandwidth for the communication channels/paths (i.e., second communication path) providing the video programs).
	It would have been obvious before the effective filing date of the claimed invention to modify Howell in view of Hasek and Baker to include wherein the first type of communication path has a first data rate that is lower than a second data rate of the second type of communication path as disclosed in Lemmons because it is common in the art to provide a lower bandwidth for .
Claims 4-6, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2008/0010118), in view of Hasek (US 2018/0041374), and in further view of Bayer et al. (US 8,949,873).
	Regarding claims 4 and 24, Howell as modified by Hasek fails to disclose wherein the operations further comprise providing, to the server, tracking data indicative of the media content that is provided to the second end-user device, the tracking data being provided to the server by the end-user device, by the second end-user device, or by a combination thereof.
	Bayer discloses wherein the operations further comprise providing, to the server, tracking data indicative of the media content that is provided to the second end-user device, the tracking data being provided to the server by the end-user device, by the second end-user device, or by a combination thereof (Figure 3C and column 8, lines 64-67, and column 9, lines 1-37, illustrate that receiving user activity/viewing data at a database which may include the duration for which a user device displayed the content).
	It would have been obvious before the effective filing date of the claimed invention to modify Howell in view of Hasek to include wherein the operations further comprise providing, to the server, tracking data indicative of the media content that is provided to the second end-user device, the tracking data being provided to the server by the end-user device, by the second end-user device, or by a combination thereof as disclosed in Bayer because it is common to track user data in order to determine certain viewing trends/statistics from the user data.
	Regarding claims 5 and 25, Howell as modified by Hasek and Bayer discloses wherein the operations further comprise obtaining the tracking data responsive to providing the media Bayer: Figure 3C and column 8, lines 64-67, and column 9, lines 1-37, illustrate that receiving user activity/viewing data at a database which may include the duration for which a user device displayed the content).
	Regarding claim 6, Howell as modified by Hasek and Bayer discloses wherein the tracking data is indicative of an amount of time that a user of the second end-user device has spent watching the media content that has been provided to the second end-user device (Bayer: Figure 3C and column 8, lines 64-67, and column 9, lines 1-37, illustrate that receiving user activity/viewing data at a database which may include the duration for which a user device displayed the content).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2008/0010118), in view of Hasek (US 2018/0041374), and in further view of Civiletto (US 2014/0282750).
	Regarding claim 8, Howell as modified by Hasek fails to disclose wherein the permission that is granted by the server permits the end-user device to provide to the second end-user device a subset of the media content, the media content spanning a first time period, and the subset of the media content spanning a second time period that is less than the first time period.
	Civiletto discloses wherein the permission that is granted by the server permits the end-user device to provide to the second end-user device a subset of the media content, the media content spanning a first time period, and the subset of the media content spanning a second time period that is less than the first time period (Paragraph 16 illustrate providing access rights to a user wherein the user may only access a portion of a media content item).

	Regarding claim 11, Howell as modified by Hasek discloses wherein the second end-user device comprises a second mobile communication device (Hasek: Paragraph 32 illustrates that the remote device 105 may be a laptop computing device, a desktop computing device, a tablet computing device, an internet-ready television and so on).
	Howell as modified by Hasek fails to disclose wherein the end-user device comprises a first mobile communication device.
	Civiletto discloses wherein the end-user device comprises a first mobile communication device (Figure 1 and paragraph 26 illustrates the use of playback devices 106, such as smartphones or tablets, performing the functions of the recording device 120 providing the media content to other playback devices 106).
	It would have been obvious before the effective filing date of the claimed invention to modify Howell in view of Hasek to include wherein the end-user device comprises a first mobile communication device as disclosed in Civiletto because it is common to provide sharing features of media content, especially a user’s multiple devices such that user may be away from the source device and access the media content anywhere.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2008/0010118), in view of Hasek (US 2018/0041374), and in further view of Lemmons (US 2002/0059626).
	Regarding claim 12, Howell discloses a non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (Paragraph 4 illustrates a system for managing media content downloaded on a computing device; paragraphs 23-25 illustrate that the one or more processors has access to a memory for storage of computer readable instructions), the operations comprising:
	receiving, from a first end-user device, a request for media content (Paragraph 26 illustrates receiving a request from a user for content); and 
	downloading the media content to be stored locally at the first end-user device (Paragraphs 14 and 26 illustrate downloading the media content from a server over a content delivery network).
	Howell fails to disclose receiving via a first type of communication path a request for permission for the first end- user device to provide the media content, that is stored locally at the first end-user device, to a second end-user device; and responsive to receipt of the request, granting the permission for the first end-user device to provide the media content, that is stored locally at the first end-user device, to the second end- user device, the granting of the request enabling the first end-user device to provide to the second end-user device the media content via a second type of communication path that is different from the first type of communication path, the first type of communication path having a first data rate that is lower than a second data rate of the second type of communication path.

	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Hasek to Howell to disclose receiving via a first type of communication path a request for permission for the first end- user device to provide the media content, that is stored locally at the first end-user device, to a second end-user device; and responsive to receipt of the request, granting the permission for the first end-user device to provide the media content, that is stored locally at the first end-user device, to the second end- user device, the granting of the request enabling the first end-user device to provide to the second end-user device the media content via a second type of communication path that is different from the first type of communication path because it would have been common to provide some type of content sharing between user devices, wherein the use of two communication paths would have been useful to 
	Howell as modified by Hasek fails to disclose the first type of communication path having a first data rate that is lower than a second data rate of the second type of communication path.
	Lemmons discloses the first type of communication path having a first data rate that is lower than a second data rate of the second type of communication path (Figure 2 and paragraphs 26 and 27 illustrate that the bandwidth may be reduced for the communication channels/paths (i.e., first communication path) that are providing data services other than the video programs and giving more bandwidth for the communication channels/paths (i.e., second communication path) providing the video programs).
	It would have been obvious before the effective filing date of the claimed invention to modify Howell in view of Hasek to include the first type of communication path having a first data rate that is lower than a second data rate of the second type of communication path as disclosed in Lemmons because it is common in the art to provide a lower bandwidth for transmission channels/paths providing small data files in order to free up bandwidth for channels/paths that would require addition bandwidth, such as for providing video content.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2008/0010118), in view of Hasek (US 2018/0041374), in further view of Lemmons (US 2002/0059626), and in further view of Baker (US 2020/0154943).
	Regarding claim 13, Howell as modified by Hasek and Lemmons fails to disclose wherein the first type of communication path comprises the Internet, and wherein the second type of communication path comprises a local area network, a near-field communication path, or a combination thereof.

	It would have been obvious before the effective filing date of the claimed invention to modify Howell in view of Hasek and Lemmons to include wherein the first type of communication path comprises the Internet, and wherein the second type of communication path comprises a local area network, a near-field communication path, or a combination thereof as disclosed in Baker because it is common to provide two different communication paths utilizing any of one or more of a number of common interfaces such as the internet, LAN, Bluetooth, etc., wherein neither type of communication type would provide a significant advantage over the other.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2008/0010118), in view of Hasek (US 2018/0041374), in further view of Lemmons (US 2002/0059626), and in further view of Bayer et al. (US 8,949,873).
	Regarding claim 14, Howell as modified by Hasek and Lemmons fails to disclose wherein the operations further comprise receiving tracking data indicative of the media content that is provided to the second end-user device, the tracking data being provided by the first device, by the second end-user device, or by a combination thereof.
	Bayer discloses wherein the operations further comprise receiving tracking data indicative of the media content that is provided to the second end-user device, the tracking data being provided by the first device, by the second end-user device, or by a combination thereof (Figure 3C and column 8, lines 64-67, and column 9, lines 1-37, illustrate that receiving user 
	It would have been obvious before the effective filing date of the claimed invention to modify Howell in view of Hasek and Lemmons to include wherein the operations further comprise receiving tracking data indicative of the media content that is provided to the second end-user device, the tracking data being provided by the first device, by the second end-user device, or by a combination thereof as disclosed in Bayer because it is common to track user data in order to determine certain viewing trends/statistics from the user data.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2008/0010118), in view of Hasek (US 2018/0041374), in further view of Lemmons (US 2002/0059626), and in further view of Civiletto (US 2014/0282750).
	Regarding claim 15, Howell as modified by Hasek and Lemmons discloses wherein the second end-user device comprises a second mobile communication device (Hasek: Paragraph 32 illustrates that the remote device 105 may be a laptop computing device, a desktop computing device, a tablet computing device, an internet-ready television and so on).
	Howell as modified by Hasek and Lemmons fails to disclose wherein the first end-user device comprises a first mobile communication device.
	Civiletto discloses wherein the first end-user device comprises a first mobile communication device (Figure 1 and paragraph 26 illustrates the use of playback devices 106, such as smartphones or tablets, performing the functions of the recording device 120 providing the media content to other playback devices 106).
	It would have been obvious before the effective filing date of the claimed invention to modify Howell in view of Hasek and Lemmons to include wherein the first end-user device .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425